DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54, 57-59, 61-64, 67-69, and 71-73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valle (US 4,969,903).
Referring to claim 54, Valle discloses a hair implant suitable for subcutaneous implantation, comprising: (a) an anchor(stem 11 and base 10) comprising: (i) an anchor body(Fig. 4 and 1(B) ) having a proximal end and having a distal end; and (ii) at least one closed tunnel disposed through said anchor body(the stem 11 comprises a mesh, which creates ‘openings’ which are the closed tunnels through the anchor body), said at least one closed tunnel configured to support collagen ligature growth after subcutaneous implant of said hair implant so as to anchor said anchor to a hair implant recipient(col. 1 line 67-col. 2 line 1), said at least one closed tunnel being free of hair(hair extends through the hollow stem 11, and are anchored to the base 10, therefore the mesh openings would be free from hair); and (b) at least one hair(12) strand projecting from said distal end of said anchor body(see Fig. 4 and 1(C)).
Referring to claim 64, Valle discloses a hair implant suitable for subcutaneous implantation, comprising: (a) an anchor(stem 11 and base 10) comprising: (i) an anchor body(Fig. 4 and 1(B) ) having a proximal end and having a distal end; and (ii) at least one open tunnel disposed through said anchor body(the stem 11 comprises a mesh, which creates openings at the edge of the anchor where the mesh isn’t a full circle(see annotation below) which are the open tunnels through the anchor body), said at least one open tunnel configured to support collagen ligature growth after subcutaneous implant of said hair implant so as to anchor said anchor to a hair implant recipient(col. 1 line 67-col. 2 line 1), said at least one open tunnel being free of hair(hair extends through the hollow stem 11, and are anchored to the base 10, therefore the mesh openings would be free from hair); and (b) at least one hair(12) strand projecting from said distal end of said anchor body(see Fig. 4 and 1(C)).

    PNG
    media_image1.png
    352
    335
    media_image1.png
    Greyscale

Referring to claims 57 and 67, Valle discloses wherein said anchor body further comprises an external surface feature that is also configured to support collagen ligature growth after subcutaneous implant of said hair implant so as to also anchor said anchor to the hair implant recipient(col. 1 line 67-col. 2 line 1).
Referring to claim 58, Valle discloses wherein said at least one closed tunnel comprises two closed tunnels that are aligned between said proximal and distal ends(see Figs. 1(A-C).
Referring to claim 59 and 69, Valle discloses wherein said anchor body 1s constructed from a biocompatible polymer, silicone, silicone polymer, metal, or metal alloy(col. 1 line 63 discloses the plug is made from silicone).
Referring to claim 61 and 71, Valle discloses wherein said hair strand is a human hair strand(col. 2 lines 7-8).
Referring to claim 62 and 72, Valle discloses wherein said at least one hair strand forms an exit angle with said distal end of said anchor body(Fig. 4, hair strands 12 extend from plug).
Referring to claim 63 and 73, Valle discloses wherein said exit angle comprises an angle in a range of 1° - 90° (see annotation below, the dotted lines represents angles between 0° and 90°).

    PNG
    media_image2.png
    451
    338
    media_image2.png
    Greyscale

Referring to claim 68, Valle discloses wherein said at least one open tunnel is located at said proximal end of said anchor body(mesh is located along the entire length of the stem(11) region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle in view of Keren et al. (US 2012/0245612).
Referring to claim 60, Valle et al. discloses the at least one hair strand is a synthetic hair strand(col. 2 lines 7-8).
Valle et al. lacks a detailed description of the synthetic hair strand comprising polymer filaments selected from the group consisting of polypropylene, polyvinyl chloride, polyamide, polyethylene, polyacrylonitrile, polyvinylidene chloride, polyurethane, polyester and copolymers thereof.
Keren et al. discloses a hair implant anchor system in the same field of endeavor that comprises synthetic hair that can be made from polyamides(paragraph 86).
It would have been obvious to a person of ordinary skill in the art to modify the synthetic hair taught in Valle with the synthetic hair of Keren et al. that comprises a polyamide in order to provide a synthetic hair that is biocompatible so that the implant will anchor into the body. 

Allowable Subject Matter
Claims 55-56 and 65-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 55 and 65, the prior art does not disclose or render obvious a fracture line that runs between said proximal end and said distal end, such that said anchor is configured to fracture along said fracture line upon application of sufficient force to facilitate removal.
Claims 56 and 66 depend from claims 55 and 65. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774